330 S.W.3d 868 (2011)
Don J. ERSERY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71604.
Missouri Court of Appeals, Western District.
February 8, 2011.
Frederick J. Ernst, Kansas City, MO, for Appellant.
Jamie P. Rasmussen, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Mr. Don J. Ersery appeals the denial of his Rule 29.15 post-conviction relief motion after an evidentiary hearing.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).